Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors so
that corrections may be made before the bound volumes go to press.


                          District of Columbia Court of Appeals

No. 14-BS-289

IN RE: DOUGLAS P. WACHHOLZ
                      Respondent.
Bar Registration No. 930792                                      BDN: 464-11

BEFORE: Blackburne-Rigsby and Beckwith, Associate Judges; and King, Senior Judge.

                                              ORDER
                                        (Filed - April 17, 2014)

        On consideration of the affidavit of Douglas P. Wachholz, wherein he consents to disbarment
from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar
of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this
Court, and the report and recommendation of the Board on Professional Responsibility with respect
thereto, it is this 17th day of April, 2014,

        ORDERED that the said Douglas P. Wachholz is hereby disbarred by consent effective
forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from
the date respondent files a compliant affidavit pursuant to D.C. Bar Rule XI, § 14 (g). It is

        FURTHER ORDERED that Bar Counsel’s petition for reciprocal discipline, which was referred
to the Board on Professional Responsibility for substantially different discipline from that imposed by
the Presiding Disciplinary Judge for the Supreme Court of Colorado, be denied as moot.

      The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise
made available except upon order of the Court or upon written consent of the respondent.

        The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on
Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule
XI, §§ 14 and 16, which set forth certain responsibilities of disbarred attorneys and the effect of failure
to comply therewith.

                                                 PER CURIAM.